Form OCP

                                   UNITED STATES BANKRUPTCY COURT
                                        Northern District of California

In    XTAL Inc.                                            Case No.: 18−52770 MEH 11
Re:
           Debtor(s)                             Chapter: 11




                                  NOTICE OF ORDER CONFIRMING PLAN




    Notice is hereby given of the entry of an order of this court on 06/07/2019 confirming the plan of reorganization
filed by the debtor(s) on March 28, 2019 .



Dated: 6/7/19                                     For the Court:


                                                  Edward J. Emmons
                                                  Clerk of Court
                                                  United States Bankruptcy Court




      Case: 18-52770        Doc# 230-1        Filed: 06/06/19      Entered: 06/07/19 14:21:57          Page 1
                                                       of 1
